Citation Nr: 0713696	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for impairment of vision.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a World War II era veteran who served with 
the recognized guerillas from March 1945 to September 1945 
and the regular Philippine Army from September 1945 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in November 
2004, and a substantive appeal was received in March 2005.

A VA Form 9 was received in March 2005 indicating that the 
veteran requested a Board hearing at the RO.  However, in a 
letter and attachment received in June 2006, the veteran 
notified the Board that he would not be able to appear and 
checked the box to indicate that he did not want a Board 
hearing.  The Board finds that the veteran has withdrawn his 
request for a Board hearing. 

In April 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in May 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   


FINDING OF FACT

Impairment of vision was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
impairment of visions otherwise related to such service.


CONCLUSION OF LAW

Impairment of vision was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the February 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the February 2004 letter was sent to the appellant 
prior to the July 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran has also been provided with a June 
2006 notice of the types of evidence necessary to establish a 
disability rating for his disability claim and the effective 
date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In a VCAA notice response received in June 2006, the 
veteran indicated by checking the appropriate box that he had 
no other information or evidence to give to VA and to decide 
his claim as soon as possible.  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue before the Board involves a claim of entitlement to 
service connection for impairment of vision.  The Board notes 
here that in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  However, in this case the veteran has claimed blurred 
vision and now blindness due to an inservice injury involving 
gunpowder.  

Review of the veteran's service medical records does not 
reveal any supporting evidence of any eye injury or any 
decrease in visual acuity.  A February 1946 discharge 
examination report documents the medical examiner's finding 
of no eye abnormalities.  The veteran's vision was reported 
to be 20/20 in each eye.  The Board believes this report, 
showing the veteran's physical condition at the end of his 
service, is very significant and is entitled to considerable 
probative weight.  It demonstrates that military medical 
personnel were of the opinion, after examining the veteran, 
that there was no disability involving the eyes or any vision 
problems.  It is also significant in that it does not reflect 
any complaints of vision problems by the veteran at that 
time, suggesting that the veteran himself did not believe 
that he had any vision problems at the end of his service.  

Service records also include a February 1946 affidavit that 
lists "none" in a section for reporting wounds or illness 
during service.  This affidavit, signed by the veteran, is 
also highly significant.  The veteran had the opportunity to 
report any inservice injuries.  He not only did not list any 
injuries, but he affirmatively indicated that there were 
none.  Although he claimed in his notice of disagreement that 
the lack of inservice treatment for blindness was due to the 
lack of an available hospital, clinic, or doctor, the 
clinical and vision test findings on discharge examination 
constitute competent medical evidence affirmatively showing 
no eye disability or decrease in visual acuity.  The 
veteran's current contentions are simply inconsistent with 
the service documents and his own affidavit in February 1946.  

The only post service medical records pertaining to blindness 
are two medical certifications from Wetzel Russ D. de la 
Cruz, M.D.  In a January 2004 medical certification, Dr. 
Cruz. noted that the veteran had blurred vision and was 
unable to identify the person in front of him.  Dr. Russ 
continued that the aforementioned signs and symptoms were 
allegedly caused by the veteran's service in World War II.  
In a January 2005 medical certification, Dr. Russ noted that 
the veteran was blind and had to eat with the aid of the 
caregiver.  It was noted that the veteran had blindness in 
his old age as a result of his service during World War II.  
The Board notes that there are no other post service medical 
records pertaining to blindness.  

The Board believes Dr. Cruz's certifications have little 
probative value.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The certificates do not indicate that Dr. Cruz 
reviewed any of the veteran's claims file.  Moreover, they do 
not appear thorough and detailed.  In both certifications, 
Dr. Cruz simply listed all current diagnoses.  Further, in 
the January 2004 certification, he did not provide a medical 
opinion linking the veteran's blindness to active-duty 
service, but merely noted that there is an alleged link to 
service.  In the January 2005 certification, no reasons were 
provided for his statement that the blindness was a result of 
World War II service.  Dr. Cruz appears to have been simply 
relying on the history reported by the veteran with no 
independent basis for suggesting any link to service. 
   
The Board acknowledges the veteran's assertions that the 
currently diagnosed blindness was caused in-service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  
  
The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


